DETAILED ACTION
	This office action is in response to the amendment filed on 3/3/2022 in which claims 1-20 are pending. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The terminal disclaimer filed on 3/3/2022 has overcome the double patenting rejection filed on 2/3/2022 rendering the claims allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON S WILLIAMS whose telephone number is (571)272-9933. The examiner can normally be reached 8-4 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Elton Williams/Examiner, Art Unit 2465